DISMISSAL OF APPEAL
SULLIVAN, Judge.
There is no final judgment in this cause from which an appeal can be taken.
The record makes it clear that although the abstract of judgment was signed by the Honorable Gary Miller, regular judge of the court, on July 24, 1991, the trial was conducted by W.T. Robinette who is the master commissioner of said court. Furthermore, the sentencing hearing was conducted by W.T. Robinette and sentence was purported to be imposed from the bench at the conclusion of the sentencing hearing.
At various places in the record W.T. Robinette is designated as "Judge, Marion Superior Court, Division V," "Judge," and "Judge Pro Tempore." It is clear that W.T. Robinette is not the regular judge of Marion Superior Court, Division V. There is no purported appointment of W.T. Robi-nette as judge pro tempore or as special judge or as temporary judge. As we have said many times, a master commissioner may not enter a judgment of conviction without the written approval thereof by the regular judge of the court, nor may he conduct a sentencing hearing or impose sentence. Walls v. State, (1992) 2d Dist. Ind.App., 603 N.E.2d 903; Rivera v. State (1992) 2d Dist. Ind.App., 601 N.E.2d 445; and Schwindt v. State (1992) 2d Dist. Ind.App., 596 N.E.2d 936.
For the foregoing reasons, the purported appeal is hereby dismissed and Randy J. Johnson is ordered released from the custody of the Department of Correction and returned to the custody of the Marion County Sheriff.
A copy of this dismissal is ordered to be sent to the Indiana Department of Correetion and to the Marion County Sheriff.
SHIELDS, J., and RATLIFF, Senior Judge, concur.